Judgment, Supreme Court, New York County (Marcy Kahn, J., at suppression hearing; Joan Sudolnik, J., at jury trial and sentence), rendered April 1, 1996, convicting defendant of murder in the second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
The court correctly refused to reopen defendant’s Huntley hearing upon discovery of an undisclosed memo book. The memo book did not constitute Rosario material because the notations concerning when defendant’s questioning began did not relate to his direct testimony (see, People v Feerick, 241 AD2d 126, 136).
Defendant’s suppression motion was properly denied. We reject defendant’s contention that the circumstances surrounding his confession, including the length of interrogation, rendered it involuntary (see, People v Smith, 208 AD2d 966). The hearing court’s determination regarding voluntariness is supported by the record.
Evidence at trial that defendant was in custody for an alleged robbery was relevant to the reasonableness of the time period during which he was questioned about the homicide, and the court twice instructed the jury that the evidence was admitted for that limited purpose (see, People v Hynes, 174 AD2d 634, lv denied 78 NY2d 967).
*7Defendant’s remaining arguments are unpreserved and without merit. Concur — Lerner, P. J., Wallach, Rubin and Saxe, JJ.